CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Maximum Aggregate Offering Price (1) Amount of Registration Fee(2) Senior Notes Series Q due 2038 $500,000,000 $19,650 (1) Calculated in accordance with Rule 457(r) under the Securities Act of 1933, as amended. (2) This “Calculation of Registration Fee” table shall be deemed to update the “Calculation of Registration Fee” table in Appalachian Power Company’s Registration Statement on Form S-3 (Registration No. 333-136432). Prospectus Supplement (To Prospectus dated August 9, 2006) $500,000,000 APPALACHIAN
